Exhibit 10.1

Confidential

[*] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.

AMENDMENT #3 TO

LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

This Amendment #3 to LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(“Amendment”), is entered into between Syndax Pharmaceuticals, Inc., a Delaware
corporation having a place of business at 400 Totten Pond Road, Suite 110,
Waltham, MA 02451 USA (“Syndax”) and Kyowa Hakko Kirin Co., Ltd., a Japanese
corporation having a place of business at 1-9-2, Otemachi, Chiyoda-ku, Tokyo
100-0004, Japan (“KHK”), effective as of March 23, 2018 (the “Amendment
Effective Date”).

Reference is made to the LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT by
and between Syndax and KHK entered into as of December 19, 2014 (“Agreement”),
as previously amended. As of the Amendment Effective Date, the Agreement is
hereby further amended as set forth in this Amendment. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Agreement.

The parties agree that Section 8.5.2 (Korea) of the Agreement shall be replaced
with the following new sentence:

“The Transfer Price for Product in Korea shall be equal to [*] for the [*] and
[*] for the [*]. Notwithstanding the foregoing, upon [*], the Transfer Price for
such Product shall be [*].”

All other terms, obligations and conditions of the Agreement shall remain in
full force and effect.

This Amendment may be executed in one or more counterparts by the parties by a
person having authority to bind the party, each of which when executed and
delivered by facsimile, electronic transmission or by mail delivery, will be an
original and all of which shall constitute but one and the same Amendment.

 

Syndax Pharmaceuticals, Inc.

 

Kyowa Hakko Kirin Co., Ltd.

 

 

 

 

 

By:

/s/ Luke J. Albrecht

 

By:

/s/ Tamao Watanabe

 

 

 

 

 

Name:

Luke J. Albrecht

 

Name:

Tamao Watanabe

 

 

 

 

 

Title:

General Counsel

 

Title:

Effective Officer,

 

 

 

 

Director,

 

 

 

 

Head of Business Development

 

 

 

 

Department

 

 

 

 

 

Date:

March 27, 2018

 

Date:

March 23, 2018

 

 